Citation Nr: 1547625	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  07-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection a right shoulder disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) to include, if necessary, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board denied the Veteran's claims of entitlement to service connection for low back and right shoulder disorders and remanded the claim of entitlement to TDIU in a December 2010 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In a July 2012 Memorandum Decision, the Court partially vacated the Board's December 2010 decision with respect to the denial of service connection for low back and right shoulder disorders.  These issues were remanded for readjudication consistent with the directives contained therein.  

The Board remanded the issues of entitlement to service connection for right shoulder and low back disorders in March 2013 for further development. Thereafter, the RO continued the denial of the service connection claims and the claim for TDIU as reflected in the August 2015 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at leat in equipoise with respect to whether the Veteran's residuals of right labrum tear with old shoulder dislocation, biceps tendonitis, and inflammatory changes are related to active military service.

2.  The evidence is at least in equipoise with respect to whether the Veteran's lumbar herniated nucleus pulposus at L5-S1 is related to active military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, residuals of right labrum tear with old shoulder dislocation, biceps tendonitis, and inflammatory changes were incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, lumbar herniated nucleus pulposus at L5-S1 was incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's service connection claims for a right shoulder disorder and low back disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that his current right shoulder disorder and low back disorder are related to injuries to his right shoulder and low back during active military service.  He also asserts that he has had recurrent symptoms of pain in the right shoulder and low back since the incidents in service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Right Shoulder Disorder

In assessing whether the Veteran is entitled to service connection for a right shoulder disability, the evidence of record must show that the Veteran currently has the claimed disability.  An August 2007 private treatment record shows that the Veteran has a current diagnosis of labrum tear with old shoulder dislocation, biceps tendonitis, and inflammatory changes.  Thus, there is medical evidence of a current diagnosis of a right shoulder disability. 

The Veteran's service treatment records reveal that the Veteran complained of a pulled muscle behind the right shoulder blade in September 1976.  He was diagnosed with muscle strain.  A July 1978 service treatment record indicates that the Veteran reported pain in the right shoulder.  He was not provided with a diagnosis for his pain.  An October 1978 service treatment record shows that the Veteran reported a two month history of a basketball injury to the right shoulder.  He was seen by a doctor, but there were no apparent records.  He reported that he was unable to throw with his arm without causing pain in the right shoulder, posteriorly.  He was diagnosed with axillary pain.

With respect to the issue of whether the Veteran's current right shoulder disability is related active military service, the Board observes that the record contains conflicting medical opinions.  A private orthopedist in March 2008 provided the opinion that the Veteran's ongoing problems with the right shoulder are ultimately related to his original military injury.  The orthopedist documented that the Veteran clarified what happened with the original injury and that it occurred while he was playing football in July 1978.  He noted that he reviewed the Veteran's medical records it shows that the Veteran jammed his shoulder and that the Veteran had a second followup visit with the base physician.  The orthopedist observed that the Veteran's current condition with his shoulder is consistent with his old military injury.  He also noted that the original injury was rather marked with respect to the right shoulder and the Veteran has experienced intermittent symptoms since the original injury.  The Board finds that this opinion is probative as the orthopedist provided a clear opinion based on the Veteran's service treatment record, an oral history from the Veteran, and ongoing evaluation and treatment of the Veteran's right shoulder disorder.  

In contrast, the VA examiners in July 2006 and July 2015 and a VA medical expert in May 2007 provided the opinions that the right shoulder condition was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner in July 2006 explained that a review of the Veteran's claims file shows infrequent treatment for the right shoulder.  She noted treatment records dated in September 1976 gives a diagnosis of muscle strain of the right shoulder blade and the December 1978 separation examination does not mention residuals of a right shoulder injury.  She also observed that the claims file was silent for additional treatment records until 2002.  The July 2015 VA examiner provided the opinion that the injury shown in service was acute and isolated as evidenced by the silence of the remainder of the service treatment records for continued treatment of the injury and separation examination dated in December 1978 was silent for diagnosis of or treatment for any chronic shoulder disability.  Additionally, there is a significant silent interval between the Veteran's separation from service and the diagnosis of right rotator tear in 2004.  The Board notes that a VA medical opinion dated in May 2007 reveals that the medical expert provided the opinion that the right shoulder disability is not due to an injury sustained while on active duty.  She explained that the Veteran was seen in 1976 after a basketball accident.  He had posterior scapular pain.  No notation was made of any complaints of the shoulder joint and subsequent exams note full rotation of the shoulder.  The separation physical also did not make any notation of right shoulder complaints or disabilities.  

The VA medical opinion in July 2006 is inadequate and of low probative value as the examiner appears to have over looked the private treatment records that reflect treatment of the right shoulder in August and September 1988.  The examiner also did not address the Veteran's lay statements of recurrent symptoms of right shoulder pain since the injury in service.  The July 2015 VA medical opinion is also of low probative value.  Although the examiner noted that he reviewed the August and September 1988 private treatment record he did not address whether the axillary pain noted in service with recurrent symptoms of pain since service is related to the August 1988 diagnosis of right rotator cuff tendonitis and whether such tendonitis resulted in the right rotator cuff tear diagnosed in 2004.  The May 2007 medical expert is of low probative value as she did not address the Veteran's lay statements of recurrent right shoulder pain since the injury in service or the post-service treatment records.

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinion.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current right shoulder disability is related to active military service. As such, the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for residuals of right labrum tear with old shoulder dislocation, biceps tendonitis, and inflammatory changes is warranted.

Low Back Disorder

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence of record must show that the Veteran currently has the claimed disability.  VA examination dated in July 2006 provides a diagnosis of degenerative disc disease of the lumbar spine and disc protrusions L5-S1.  A May 2011 private treatment record shows a current diagnosis of lumbar herniated nucleus pulposus at L5-S1.  Thus, there is medical evidence of a current diagnosis of a low back disability. 

The Veteran's service treatment records reveal that the Veteran sought treatment for and was diagnosed with a low back disorder during active military service. Specifically, the Veteran's service treatment records document that he sought treatment after a traumatic injury to his back where he fell off a truck.  He complained of soreness in the left lumbar region.  He was diagnosed with slight back strain.  He sought treatment two days later reporting back pain centrally located in the left lower side.  He had full range of motion, but pain in the leg upon lifting.  He was diagnosed with lumbar spine strain.  The Veteran also complained of back pain in September 1977.

With respect to the issue of whether the Veteran's current lumbar herniated nucleus pulposus at L5-S1 is related active military service, the Board observes that the record contains conflicting medical opinions.  A private spine surgeon in May 2011 provided the opinion that the Veteran's current condition is a result of the fall during active military service.  He observed that a review of the discogram shows very, very good healthy appearing discs at all levels above 5-1, and then the 5-1 has a significant annular tear with extravasation of dye into the epidural space.  The Veteran had concordant discography at L5-S1, which indicates that the location of the Veteran's pain was at L5-S1.  The spine surgeon noted that the Veteran's pain is consistent with his clinical complaint.  Historically, the Veteran reported that he was in the military, fell off a truck, landed on his back, and had immediate onset of back pain.  He was treated conservatively for his back.  The Veteran has had back pain since military service.  The spine surgeon also noted that the Veteran never had any other significant major injury.  He also found it of interest that the Veteran has minimal to no degenerative changes whatsoever.  As he looked through the CT axial cuts, there was minimal to no change in the facet complex.  The discs appear to be heathy and normal, which is a little unusual for a man of 54.  The physician concluded that the annular tear traumatically produced by the fall is the causal etiology for his pain with propagation over the years, resulting in his current condition.  

In contrast, VA examiners in July 2006 and July 2015 and a VA medical expert in May 2007 provide the opinion that the Veteran's current lumbar spine conditions are less likely than not caused by or a result of the back injury in service.  In this regard, the July 2006 VA examiner noted that the Veteran was diagnosed with lumbar spine strain after falling off of a truck in service.  The examiner noted that the service treatment records do no support ongoing chronicity of the condition and the December 1978 separation examination makes no reference to a back condition.  She noted that the claims file is silent for additional diagnosis or treatment until 2003.  The VA medical expert opinion in May 2007 also notes that the evidence shows that the Veteran was seen for an injury sustained when he fell off the back of a truck.  He was seen for complaints of lower back and left sided radiating pain.  An MRI shows mild stenosis and x-rays in 2006 are negative of any degenerative change or any bony abnormality.  The VA examiner opinion in July 2006 and the medical expert opinion in May 2007 are of low probative value as it appears that the examiner and medical expert overlooked the private treatment records dated in November 1989 that document complaints of low back pain with radiculopathy, a June 1990 treatment record that shows a diagnosis of chronic mild lumbar strain/pain, and the results of a December 1990 MRI that reflect diffuse posterior bulging annulus at L5-S1.  

The VA examiner in July 2015 explained that the injury shown during active military service was acute and isolated as evidenced by silence in the separation examination for diagnosis of or treatment for a chronic disability with regard to the thoracolumbar spine.  He noted that with the exception of the acute lumbar spine contusion shown during active military service in June 1976, the Veteran's service treatment records are silent for continued, chronic treatment of that disability.  He also noted that the medical records subsequent to the June 1990 chiropractor treatment indicating mild lumbar strain/sprain are silent for continued chronic treatment of the mild lumbar strain/sprain.  He also found it persuasive that the Veteran reported in a December 1996 treatment record that he experienced some low back pain in the past, but he has not had difficulty in his low back.  The examiner determined that the Veteran's statements concerning his symptoms are not consistent with the medical evidence of record.  The Board finds this opinion to be of low probative value as the examiner's opinion relied in part on the fact that the Veteran's service treatment records are silent for continued treatment of a back disability; however, the Veteran reported low back pain in September 1977.  The examiner also seemed to overlook the results of a December 1990 MRI that show diffuse posterior bulging annulus at L5-S1.

In light of the foregoing, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinion.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's lumbar herniated nucleus pulposus at L5-S1 is related to active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for lumbar herniated nucleus pulposus at L5-S1 is warranted.


ORDER

Entitlement to service connection residuals of right labrum tear with old shoulder dislocation, biceps tendonitis, and inflammatory changes is granted.

Entitlement to service connection for lumbar herniated nucleus pulposus at L5-S1 is granted.


REMAND

With respect to the Veteran's TDIU claim, such claim is inextricably intertwined with the grant of service connection for residuals of right labrum tear with old shoulder dislocation, biceps tendonitis, and inflammatory changes and lumbar herniated nucleus pulposus at L5-S1.  Furthermore, the Board finds that a VA examination to determine whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment is necessary prior to adjudicating this issue on appeal. 

Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his TDIU claim on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

Document all efforts to obtain additionally-identified records, also appropriately notify the Veteran if unable to obtain them. 

2. After obtaining any outstanding evidence and after the RO has assigned a disability raging and effective date for the grant of service connection for the right shoulder and low back disabilities, schedule the Veteran for a VA examination to evaluate the effect the Veteran's service-connected disabilities in combination have on his ability to function in an employment setting.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

3. Upon completion of the foregoing, readjudicate the Veteran's TDIU claim, to include, if necessary, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


